      Case 2:17-cv-00421-NVW Document 118 Filed 11/19/18 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT

 7                             FOR THE DISTRICT OF ARIZONA

 8
     Colocation America Corporation,                      No. CV-17-00421-PHX-NVW
 9
                          Plaintiff,                      ORDER
10
     v.
11
     Mitel Networks Corporation,
12
                          Defendant.
13
     Mitel Networks Corporation,
14
15                        Counterclaimant,
16   v.
17   Colocation America Corporation; and Corey
     Allen Kotler and Mojgan Tabibnia, husband and
18   wife,
19                        Counterdefendants.
20
21          By order of November 1, 2018, Plaintiff Colocation was given until November 16,
22   2018, to file objections to Mitel Networks’ request for and quantification of fees incurred
23   on its motion for award of attorney fees. (Doc. 115.) Its objection (Doc. 117) does not
24   challenge the amount of fees sought but does challenge the statutory authority to award
25   fees on fees under A.R.S. § 12-341.01(A).
26          The statute authorizes award of “reasonable attorney fees.” Id. It elaborates that
27   the “award of reasonable attorney fees pursuant to this section should be made to mitigate
28   the burden of the expense of litigation to establish a just claim or a just defense.” A.R.S.
      Case 2:17-cv-00421-NVW Document 118 Filed 11/19/18 Page 2 of 2



 1   § 12-341.01(B).     Fees incurred in seeking an award of attorney fees are part of
 2   “reasonable attorney fees” and reasonably mitigate “the burden of the expense of
 3   litigation to establish a just claim or a just defense.” The uniform practice in the Superior
 4   Court and this court is to award such fees as within the authorization of the statute where
 5   discretion is otherwise satisfied.    Colocation does not cite any authority construing
 6   A.R.S. § 12-341.01(A) otherwise.
 7          Since no objection is raised to the amount claimed, additional fees incurred on
 8   Mitel Networks’ fee motion will be awarded in the amount of $51,775.50, which the
 9   Court finds to be reasonable, for a total of $383,580.50.
10          IT IS THEREFORE ORDERED that the Clerk enter judgment in favor of
11   Defendant Mitel Networks Corporation against Plaintiff Colocation America Corporation
12   in the amount of $383,580.50, plus interest thereon at the rate of 2.73% per annum from
13   the date of judgment until paid.
14          Dated: November 19, 2018.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
